Citation Nr: 0027212	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for stress fractures of 
both lower extremities.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel

INTRODUCTION

The veteran had active military service from March 1972 to 
March 1976 and from June 1981 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision in 
which the RO, inter alia, denied service connection for PTSD, 
a back disorder, rheumatoid arthritis and stress fractures in 
both lower extremities.

The veteran was found incompetent by the RO in a May 1997 
rating decision; this was confirmed by the RO in a subsequent 
August 1998 rating decision.  The veteran's wife has been 
appointed as his fiduciary.


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for PTSD is 
plausible.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for stress 
fractures of both lower extremities is plausible.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for a back 
disorder is plausible.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for rheumatoid 
arthritis is plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The veteran has not submitted a well-grounded claim of 
service connection for stress fractures of both lower 
extremities.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  The veteran has not submitted a well-grounded claim of 
service connection for a back disorder.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303 (1999).

4.  The veteran has not submitted a well-grounded claim of 
service connection for rheumatoid arthritis.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(d) (1999).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  In addition, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
before service connection can be granted, the veteran must 
present proof of a current disability.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Initially, the Board notes that the service medical records 
from the veteran's first period of service from 1972 to 1976 
are not in the claims folder.  Those records have been 
requested by the RO at least four times but are not 
available.  The veteran's service personnel records for both 
periods of service are in the claims folder.  Inasmuch as 
much of the veteran's claim is based on incidents alleged to 
have occurred during his first period of service, the absence 
of those records obviously limits the veteran's ability to 
establish his claim.  However, as noted by the RO, should the 
veteran's service medical records for his first period of 
service be located at some time in the future, his claim may 
be reconsidered.  In addition, due to the absence of the 
veteran's service medical records for his first period of 
service, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule under 38 U.S.C.A. § 5107 (b), is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).


PTSD

The Board notes that during the course of the veteran's 
appeal, the regulation governing service connection for PTSD 
was amended, 38 C.F.R. § 3.304(f), in accordance with the 
United States Court of Appeals for Veterans Claims (Court), 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
effective date of the changes in the regulation was March 7, 
1997.  As explained below, we find that the veteran's claim 
for service connection for PTSD is not well grounded for the 
reason that there is neither a diagnosis of PTSD in the 
record nor a verified stressor to support a diagnosis of 
PTSD.  Under both the old and new criteria, some evidence of 
a diagnosis of PTSD is required.  In the absence of a 
diagnosis of PTSD, a remand is not warranted pursuant to the 
provisions of Karnas v. Derwinski, 1 Vet. App. 308 (1990).

Under the new regulation, service connection for PTSD now 
requires medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125 (a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304 (f); Cohen, supra.

The veteran's service medical records that are in the claims 
folder are negative for complaints, findings, or diagnosis of 
PTSD.  The veteran's service personnel records reflect that 
the veteran was a truck driver and heavy vehicle operator in 
service.  He did not receive any awards or military 
decorations that would confirm that he engaged in combat.

Post-service treatment records reflect that the veteran has 
been treated for major depression and bipolar disorder over 
the last twenty years.  At no time has the veteran been 
diagnosed with PTSD.  The veteran was hospitalized at St. 
Mary's General Hospital in April 1980 for acute depression 
secondary to marital discord following an overdose.  The 
final diagnosis was adjustment reaction of adult life and 
personality disorder of uncertain type.

In June 1984, the veteran was hospitalized for major 
depression at the Togus, Maine VA Medical Center (VAMC).  
Review of those records shows that the veteran was depressed 
due to marital problems and impending divorce.

In a statement of June 1996, the veteran reported the 
following stressful experiences in service to support his 
claim for entitlement to service connection for PTSD:  (1) he 
was beaten by a staff sergeant and drill instructor during 
training; (2) he was forced to participate in excessive 
running which resulted in stress fractures of both lower 
extremities; (3) his son died from crib death while the 
veteran was in service.

The veteran was hospitalized by VA in October 1996 with 
diagnoses of adjustment disorder with mixed features, alcohol 
dependence and dependent personality disorder.  The discharge 
summary noted that the veteran had been a lodger at the day 
hospital.  On the day of admission, the veteran had missed 
two sessions and was hospitalized due to acute symptoms.

VA outpatient treatment records show that the veteran 
participated in individual and group therapy sessions from 
September to November 1996 at the PTSD day hospital at the 
Togus, Maine VAMC.  During this treatment, the veteran was 
noted to have diagnoses of major depression, and alcohol 
abuse, rule out PTSD and Bipolar disorder.  No diagnosis of 
PTSD was made.

On VA psychiatric examination in April 1997, the veteran was 
diagnosed with bipolar disorder.  He complained of depression 
and anxiety.  On examination, the veteran was observed to be 
disheveled and looking older than his stated age.  His 
behavior was noted to be often inappropriate in that he 
withdraws from the presence of other people.  His personal 
hygiene was somewhat limited and he was oriented to time, 
place and person.  Recent memory was reported to be seriously 
impaired and his mood was depressed.  The veteran reported 
both periods of elation and depression.  He described poor 
sleep and looked tired.  The VA examiner commented that the 
veteran had major impairments in judgments, thinking and mood 
and severe impairment of his industrial capacity and social 
functioning.  No diagnosis of PTSD was made.

In August 1997, the RO requested information from the Judge 
Advocate General (JAG) for the Department of the Navy 
regarding the veteran's contentions that he had been 
subjected to personal assault in service.  The veteran has 
maintained that he pursued charges against the drill 
instructors who beat him in service and that the 
investigation had been handled by JAG.  In the August 1997 
letter to JAG, the RO requested information regarding any 
military proceeding(s) that the veteran was involved in 
related to this issue.  All pertinent information about the 
veteran including his name, social security number, unit, 
station and date of incident, were provided to JAG.  In a 
September 1997 response, JAG reported that there was no 
record or investigative report of any proceeding involving 
the veteran.

The veteran was seen for another VA psychiatric examination 
in July 1998.  At that time, the veteran reported having mood 
swings and problems sleeping.  The veteran was noted to have 
a twenty-year history of psychiatric hospitalizations and 
treatment for bipolar disorder and depression that included 
individual and group therapy as well as medication.  On 
examination, the veteran was observed to be neat and tidy.  
His recent and remote memory were reported to be severely 
impaired and he exhibited poor concentration.  His speech was 
rambling and his mood was depressed.  The diagnostic 
impression was bipolar disorder.  No diagnosis of PTSD was 
made.

In summary, appellate review of the claims folder is 
completely negative for a diagnosis of PTSD.  The veteran has 
reported stressors to support his claim for PTSD that have 
been specifically refuted or are not capable of verification.  
Against this background, the veteran has not submitted a 
well-grounded claim of entitlement to service connection for 
PTSD and his claim is denied. 

In addition, the Board notes that additional development 
under the provisions of M21-1 pertaining to allegations of 
personal assault is not for application unless and until 
there is a diagnosis of PTSD in the claims folder.  See 
Patton v. West, 12 Vet. App. 272 (1999); M21-1, Part III, 
5.14 (c)(4, 6 and 7).


Stress Fractures of Both Lower Extremities

The veteran contends that he sustained stress fractures in 
both legs after he was forced to participate in excess 
running.  He indicated that he was placed in a medical 
rehabilitation platoon to recover from the stress fractures.  
Again, the veteran maintains that this disability originated 
during his first period of service.

Appellate review of the service medical records available is 
negative for any treatment or diagnosis of stress fractures 
of the lower extremities in service.  In March 2000, the 
veteran submitted a photocopy of a sheet that appears to show 
that the veteran was assigned to a medical rehabilitation 
platoon in June 1972.  However, there is no evidence as to 
the reason he was there and no indication of the length of 
his stay.  At his reenlistment examination in May 1981, the 
veteran reported that he was in good health.  He indicated a 
previous fracture of the third finger on his left hand.  
There was no report of any other physical complaints and no 
diagnoses of defects on examination.

Post-service treatment records are negative for any diagnosis 
of stress fractures to both lower extremities or residuals 
thereof.

On VA general medical examination in March 1997, the veteran 
did not report any problems with his lower extremities and no 
diagnosis was made.

In summary, the veteran has not presented any evidence of 
current pathology in the lower extremities that could be 
characterized as residuals of stress fractures.  Without 
evidence of current disability, the veteran has not presented 
a well-grounded claim and the appeal on this issue must be 
denied.  See Brammer, supra.


Back Disorder and Rheumatoid Arthritis

The veteran contends that he has low back disability due to 
service as well as rheumatoid arthritis.  Following a review 
of the entire claims folder, the Board finds that the 
veteran's claims of service connection for a low back 
disorder and rheumatoid arthritis are not well grounded.

The veteran's service medical records show that he was 
treated during his second period of service for complaints of 
low back pain in September 1982.  No clinical abnormalities 
were reported.  The veteran reported that both of his parents 
had arthritis and he described having to run his fingers 
under hot water in the morning to get them running.  The 
veteran was sent for further evaluation and Motrin was 
prescribed.  At the time of his separation examination in 
1983, clinical examination of the back was normal and the 
veteran did not report any subjective complaints relative to 
the back or spine.

Post-service treatment records include intermittent treatment 
for complaints of low back pain.  The veteran reported that 
his low back pain was the result of an old injury from 
service.  The diagnosis was low back pain.

On VA general medical examination in March 1997, the veteran 
complained of back pain which began in service and had 
gradually worsened over the years to the point that he had 
developed constant low back pain with occasional radiation to 
the right posterior thigh.  The veteran did not complain or 
report any problems with arthritis.  He complained of an 
inability to stand for long periods or remain in one position 
for any length of time.  On examination, range of motion in 
the lumbosacral spine showed normal extension, lateral side 
bending and rotation with flexion limited to 90 degrees.  
Sensation and deep tendon reflexes in the inferior 
extremities were normal and intact.  There was no pain with 
palpation over either of the sciatic notches.  The diagnostic 
impression was chronic lumbosacral strain.

In summary, the claims folder contains evidence of a 
diagnosis of a low back disorder.  The service medical 
records reveal that the veteran was treated in service on two 
separate occasions for back pain.  There is, however, 
absolutely no medical nexus evidence that links a currently 
diagnosed low back disability to military service or to 
continued symptoms since service.  Consequently, the Board 
concludes that the third prong of Caluza, which requires 
medical nexus evidence has not been met, and the claim is, 
therefore, not well grounded.

With respect to the veteran's claim of entitlement to service 
connection for rheumatoid arthritis, there is no diagnosis of 
that condition in the claims folder.  As such, and without 
evidence of current disability, the veteran has not presented 
a well-grounded claim and the appeal on that issue must be 
denied.  See Brammer, supra.


ORDER

1.  Service connection for PTSD is denied.

2.  Service connection for stress fractures of both lower 
extremities is denied.

3.  Service connection for a back disorder is denied.

4.  Service connection for rheumatoid arthritis is denied.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

